ICJ_135_PulpMills_ARG_URY_2007-09-14_ORD_01_NA_00_FR.txt.          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av DES USINES DE PA
                                   | TE
  Av PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)


       ORDONNANCE DU 14 SEPTEMBRE 2007




                2007
         INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING PULP MILLS
       ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)


          ORDER OF 14 SEPTEMBER 2007

                     Mode officiel de citation :
           Usines de pâte à papier sur le fleuve Uruguay
     (Argentine c. Uruguay), ordonnance du 14 septembre 2007,
                     C.I.J. Recueil 2007, p. 656




                          Official citation :
                 Pulp Mills on the River Uruguay
       (Argentina v. Uruguay), Order of 14 September 2007,
                    I.C.J. Reports 2007, p. 656




                                         No de vente :
ISSN 0074-4441
ISBN 978-92-1-071034-3
                                         Sales number    927

                                14 SEPTEMBRE 2007

                                 ORDONNANCE




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)




      PULP MILLS ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)




                                14 SEPTEMBER 2007

                                     ORDER

               656




                              COUR INTERNATIONALE DE JUSTICE

    2007                                     ANNÉE 2007
14 septembre
Rôle général
   no 135                                  14 septembre 2007


               AFFAIRE RELATIVE Av DES USINES DE PÂTE
                 Av PAPIER SUR LE FLEUVE URUGUAY
                                    (ARGENTINE c. URUGUAY)




                                           ORDONNANCE


               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, SHI, PARRA-ARANGUREN, BUERGENTHAL,
                          OWADA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
                          BENNOUNA, SKOTNIKOV, juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 2, 48 et 49 de son Règlement,
                  Vu l’ordonnance du 13 juillet 2006, par laquelle la Cour a fixé au
               15 janvier 2007 et au 20 juillet 2007 les dates d’expiration des délais pour
               le dépôt, respectivement, du mémoire de la République argentine et du
               contre-mémoire de la République orientale de l’Uruguay,
                  Vu le mémoire et le contre-mémoire dûment déposés par les Parties
               dans les délais ainsi fixés ;
                  Considérant que, au cours d’une réunion que le président de la Cour a
               tenue le 12 septembre 2007 avec les agents des Parties, l’agent de l’Argen-
               tine, invoquant notamment les nouveaux développements intervenus en
               l’affaire depuis le dépôt du mémoire, le nombre de points divisant encore
               les Parties à l’issue du premier tour de procédure écrite et la nécessité de

               4

657         USINES DE PÂTE À PAPIER (ORDONNANCE 14 IX 07)


verser au dossier de nouveaux documents techniques, a prié la Cour
d’autoriser la présentation d’une réplique du demandeur et d’une du-
plique du défendeur ; et que l’agent de l’Argentine a sollicité, aux fins de
pouvoir préparer la réplique, un délai d’environ quatre mois, à compter
de la décision de la Cour, expirant à la fin du mois de janvier 2008 ; consi-
dérant que, au cours de la même réunion, l’agent de l’Uruguay a indiqué
que cette proposition agréait son gouvernement et que celui-ci souhaitait
pouvoir disposer d’un délai de six mois, à compter du dépôt de la ré-
plique, pour la préparation de sa duplique ; considérant que l’agent de
l’Argentine a marqué l’accord de son gouvernement sur un tel délai ;
   Compte tenu de l’accord des Parties et des circonstances de l’espèce,

   Autorise la présentation d’une réplique de l’Argentine et d’une du-
plique de l’Uruguay ;
   Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
   Pour la réplique de la République argentine, le 29 janvier 2008 ;
   Pour la duplique de la République orientale de l’Uruguay, le 29 juillet
2008 ;
   Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatorze septembre deux mille sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République argen-
tine et au Gouvernement de la République orientale de l’Uruguay.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071034-3

